DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 7/28/22 is entered and made of record. 
III.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “select one of a plurality of medical professionals to review the medical scan, wherein each of the plurality of medical professionals is mapped to one of a plurality of expertise levels, and wherein the one of the plurality of medical professionals is selected in response to determining the one of the plurality of medical professionals is 15 mapped to one of the plurality of expertise levels based on the one of the plurality of severity levels;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of medical imaging, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Reasons for Allowance
Claims 1-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Reciting from previous office action:

Primary reference, Jain (US 20120158432) discloses a triage routing system, comprising: at least one processor; and a memory that stores operational instructions that, when executed by the at least one processor (see paragraph 157, computer system 600 comprises, for example, a processor 601, a memory unit 602 for storing programs and data), cause the triage routing system to: 
receive, via a receiver, a medical scan (see figure 1, 104, the transmitted data is received by the data extraction device);
generate inference data for the medical scan by performing an inference function, wherein the inference function (see figure 1, 106 extracting the observational data from recording unit, the observational data is read as inference data);
select one of a plurality of medical professionals to review the medical scan based on the inference data (see paragraph 159, army doctor then records observational data comprising observations made during the physical examination of the patient and the treatment administered to the patient, the army doctor is read as the medical professional), but is silent in disclosing “select one of a plurality of medical professionals to review the medical scan based on the inference data, wherein each of the plurality of medical professionals is mapped to one of a plurality of expertise levels, and wherein the one of the plurality of medical professionals is selected in response to determining the one of the plurality of medical professionals is mapped to one of the plurality of expertise levels that compares favorably to the one of the plurality of severity levels:”; and 
generate triage routing data that indicates the medical scan and the one of the plurality of medical professionals (see figure 1, 108, generate a medical examination report in one or more of multiple formats), wherein the medical scan is transmitted to a client device associated with the one of the plurality of medical professionals for display via a display device in accordance with the triage routing data (see figure 1, 109, transmits the generated medical examiner report in one or more multiple formats to the information carrier device, and see paragraph 97, an image and video display unit that renders the images of the medical treatment received by the patient and reproduces the recorded video of the patient).

Secondary reference, Kisilev (US 20150332111) discloses generate inference data for the medical scan by performing an inference function, wherein the inference function utilizes a computer-vision model trained on a plurality of medical scans (see figure 1, 108 train SVM algorithm where the SVM is a machine learning algorithm, the mapping function is read as the inference data).

Secondary reference, Yeh (US 6,549,646) discloses the medical scan is a chest x-ray (see figure 3, digital chest image), wherein the abnormality classifier category corresponds to a cancerous lung nodule detected in the chest x-ray, wherein the one of the plurality of specialty categories corresponds to an oncology specialty (see figure 7, suspect nodule classification score).

Secondary reference, Schofield (US 20050213832) discloses medical scan is in a Digital Imaging and Communications in Medicine (DICOM) image format, and wherein the operational instructions, when executed by the at least one processor, further cause the triage routing system to: select one of a plurality of priority levels based on the inference data (see paragraph 24, the network service may assign a priority to the task); and generate an updated DICOM header for the medical scan to include the one of the plurality of priority levels in a priority field of the updated DICOM header (see paragraph 17, medical image data in a DICOM compliant image data format).

Schofield, Yeh, Kisilev and Jain, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1 and 13. For all the reasons above all claims are allowable. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 8/3/22